IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 00-30173
                           Summary Calendar



                       BERNICE P. FRANK, ET AL.,

                                                                 Plaintiffs,

  BERNICE P. FRANK, Individually & on behalf of Quinton Frank,
                   on behalf of Brandon Frank,

                                                       Plaintiff-Appellant,

                                  versus

               POLICE DEPARTMENT CITY OF EUNICE; ET AL.,

                                                                 Defendants,

    CITY OF EUNICE; BRUCE VIGE, Officer; PAT GREEN, Officer,

                                                   Defendants-Appellees.

                        --------------------
           Appeal from the United States District Court
               for the Western District of Louisiana
                         USDC No. 98-CV-731
                        --------------------
                          December 14, 2000

Before HIGGINBOTHAM, DUHÉ and WIENER, Circuit Judges.

PER CURIAM:1

     Bernice P. Frank appeals the district court’s summary judgment

dismissal of her 42 U.S.C. § 1983 complaint.            Frank alleged that

Officer Bruce Vige, Officer Pat Green, and the City of Eunice

violated   the   constitutional   rights    of   her    deceased   daughter,

Sabrina    Frank,    by   unlawfully       arresting      her,     unlawfully

     1
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
incarcerating her, and denying her medical treatment during her

incarceration as a pretrial detainee.          Frank contends that the

district court erred in determining that Officer Vige was entitled

to qualified immunity. Frank also contends that the district court

abused its discretion by denying a continuance of the summary

judgment proceedings.

       We review a grant of summary judgment de novo and apply the

same    criteria   that     the   district    court   employed.        See

Olabisiomotosho v. Houston, 185 F.3d 521, 525 (5th Cir. 1999).           We

view the facts and any inferences to be drawn in the light most

favorable to the nonmovant.       Id.   “Summary judgment is properly

granted if `the pleadings, depositions, answers to interrogatories,

and admissions on file, together with the affidavits, if any, show

that there is no genuine issue as to any material fact and that the

moving party is entitled to judgment as a matter of law.’”             Id.;

Fed. R. Civ. P. 56(c).

       Frank contends that Officer Vige’s failure to conduct a proper

accident    investigation    resulted   in   the   wrongful   arrest   and

incarceration of Sabrina Frank.      Frank contends that Officer Vige

was not entitled to qualified immunity and that summary judgment

was improper because there were disputed issues of fact concerning

whether Officer Vige had sufficient information to arrest and

detain Sabrina Frank.

       We review a claim of qualified immunity by asking first,

whether the plaintiff has asserted the violation of a “clearly

established constitutional right.”       Siegert v. Gilley, 500 U.S.
2
226, 231-32 (1991).            If so, we decide whether the defendant’s

conduct was “objectively reasonable in light of the legal rules

clearly established at the time of the incident.”                  Jones v. City of

Jackson, 203 F.3d 875, 879 (5th Cir. 2000)(citation and internal

quotation marks omitted). In evaluating a claim of illegal arrest,

“the qualified immunity determination turns on whether a reasonable

officer could have believed the arrest to be lawful, in light of

clearly established law and the information the officer possessed.”

Babb    v.     Dorman,    33 F.3d 472,   477   (5th   Cir.    1994)(internal

quotations, brackets, and ellipsis omitted).                       A defendant is

entitled to the qualified immunity defense against a § 1983 claim

for false imprisonment “if he acted on the basis of a reasonable,

good faith belief that the detention was lawful.”                       Douthit v.

Jones, 619 F.2d 527, 532 (5th Cir. 1980).

       It is uncontested that when Officer Vige arrived on the

accident scene, Sabrina Frank was alone, appeared intoxicated, and

was    lying    near     the   truck.     A    reasonable   officer    could   have

believed, under the circumstances, that an arrest for driving while

intoxicated and without a license was lawful.               See Babb, 33 F.3d at

477.    The defendants presented competent summary judgment evidence

supporting Officer Vige’s contention that Sabrina Frank had been

driving the vehicle. The district court did not err in determining

that Officer Vige’s conduct was objectively reasonable and that he

was entitled to qualified immunity.

       Frank contends that she presented evidence that the conduct of

Officers Vige and Green amounted to deliberate indifference to


                                           3
Sabrina Frank’s medical needs.          Frank asserts that the district

court disregarded proof that Sabrina Frank requested and required

medical treatment while she was in the Eunice Jail, that Officer

Vige did not inform Officer Green of Sabrina Frank’s discharge

orders, and that no one monitored Sabrina Frank’s condition.

     To establish a constitutional violation in a case involving a

pretrial detainee complaining of an episodic act or omission by an

individual    defendant,   “the   plaintiff    must   establish   that   the

official(s)    acted   with   subjective      deliberate   indifference.”

Olabisiomotosho, 185 F.3d at 526 (internal quotations and citations

omitted).    The individual defendant must actually know of the risk

of harm and act with deliberate indifference to the risk.          See Id.

at 528.

     Frank did not show that Officers Vige and Green knew that

Sabrina Frank’s condition was serious.        She had been examined by a

physician over a two-hour period and discharged with no documented

injuries and with instructions to return if necessary.            Although

Frank presented evidence that Sabrina Frank moaned, cried, and

called for help, no evidence was presented that the officers knew

of the seriousness of her condition and acted with deliberate

indifference to the risk of harm.        The district court did not err

in granting summary judgment on the medical treatment claims

against the individual defendants.

     Frank alleged liability for Sabrina Frank’s arrest and denial

of medical treatment against the City of Eunice based on city

policies that permit officers to arrest individuals who do not have


                                    4
a driver’s license, the failure to require the presence of a jail

warden after 4:30 p.m., and the failure to have medically trained

personnel     available      for   overnight     detainees.          To   establish

liability under § 1983 against a municipality, a plaintiff must

show (1) that a municipal employee acted with subjective deliberate

indifference to violate clearly established constitutional rights;

and   (2)    “that    the    municipal    employee’s    act    resulted     from   a

municipal policy or custom adopted or maintained with objective

deliberate        indifference     to    the   [plaintiff]’s     constitutional

rights.”     Olabisiomotosho, 185 F.3d at 526, 528-29.               Because Frank

was unable to establish a § 1983 violation attributable to Officer

Vige and Officer Green, her claims against the City of Eunice also

fail.    The district court properly granted summary judgment on the

claims against the City of Eunice.

      Finally, Frank contends that the district court abused its

discretion by denying a continuance on the summary judgment motion

so that she could obtain additional deposition testimony.                   We will

not disturb the district court’s decision to deny a motion for a

continuance absent an abuse of discretion, and we will affirm the

denial of a continuance on a summary judgment motion “unless it is

arbitrary or clearly unreasonable.”               Transamerica Ins. Co. v.

Avenell, 66 F.3d 715, 721 (5th Cir. 1995).                Frank has not shown

that the district court’s denial of a second continuance on the

motion      for    summary    judgment     was   an    abuse    of    discretion.

Accordingly, the judgment of the district court is AFFIRMED.




                                          5